Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gilbert Kitila appeals the district court’s order granting the government’s motion to reduce to judgment tax assessments made against Kitila for unpaid federal income taxes and penalties for the 1988, 1989, and 1990 tax years. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Kitila, No. 8:09-cv-00455-DKC, 2010 WL 917873 (D.Md. Mar. 8, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.